Citation Nr: 0610210	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.  

2.  Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to October 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 decision of the Newark Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for post-traumatic stress disorder, bilateral hearing loss, 
and tinnitus; and denied service connection for diabetes 
mellitus, ulcerative colitis, and residuals of a right eye 
injury.  In his notice of disagreement with the August 2003 
rating decision, the veteran limited his appeal to the issues 
of service connection for ulcerative colitis and residuals of 
a right eye injury.  In December 2004 a Travel Board hearing 
was held before the undersigned.  At the hearing, the veteran 
submitted additional evidence with a waiver of RO initial 
consideration of such evidence.  It was agreed at the hearing 
that the record would be held open in abeyance for ninety 
days for additional evidence to be submitted.  No additional 
evidence was received during the abeyance period.  

The issue of entitlement to service connection for ulcerative 
colitis is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you is 
further action is required on your part.  


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a trauma-related right eye disorder.




CONCLUSION OF LAW

Service connection for residuals of a right eye injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was provided VCAA notice in June 2002 
correspondence (prior to the rating decision appealed) from 
the RO.  Specifically, the June 2002 correspondence informed 
him of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  He was advised by the June 2002 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Further regarding content of 
notice, the August 2003 decision now on appeal, and a May 
2004 statement of the case (SOC), informed the veteran of 
what the evidence showed and why the claims were denied.  The 
June 2002 correspondence, and the May 2004 SOC, advised the 
veteran of what the evidence must show to establish 
entitlement to the benefits sought.  While neither the June 
2002 correspondence nor the May 2004 SOC contained the text 
of the regulation implementing the VCAA, the veteran was 
advised nevertheless to submit everything in his possession 
pertinent to the claim.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you."  (See June 21, 2002 letter).  Everything submitted to 
date has been accepted for the record and considered.  

While complete notice was not provided prior to the initial 
determination in this matter, the veteran has received full 
notice since, and has had ample opportunity to respond and/or 
supplement the record and participate in the adjudicatory 
process.  The case was reviewed de novo after complete notice 
and response (See SOC), and the veteran has had ample 
opportunity to respond.   Finally, neither the veteran nor 
his representative has alleged that the notice in this case 
was less than adequate.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Development included VA 
examinations in July 2002, the reports of which were reviewed 
and considered by the RO.  Regarding the claim of service 
connection for residuals of a right eye injury, the Board has 
considered whether additional VA examination (for the purpose 
of obtaining a medical opinion) is necessary.  A medical 
opinion or an examination is necessary (summarized):  If the 
record is insufficient to decide the claim, but contains 
evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service (or 
establishes a disease listed in 38 C.F.R. §§ 3.309 or 3.313, 
manifested during an applicable presumptive period); and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  See 38 C.F.R. 
§ 3.159.  Here, there is no competent evidence that the 
veteran has any trauma-related eye disorder.  Consequently, 
an examination for a medical opinion is not indicated.  VA's 
duties to notify and assist are met.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Here, the veteran was not provided notice 
regarding disability ratings or effective dates of awards.  
However, such matters only gain significance with an award of 
service connection.  Where (as here) service connection is 
being denied, there is no prejudice resulting from the 
absence of notice regarding ratings or effective dates.     

Background

The veteran contends that service connection is warranted for 
a right eye disorder because was treated for a "sunspot" on 
his right eye during service.  He alleges that such disorder 
was caused by overexposure to sunlight during his service as 
a helicopter door gunner in Vietnam.  He asserts that while 
in Vietnam, he was given eye drops for the right eye 
condition.  He complains of a "dead spot" in his right eye.  

The veteran's service medical records are not associated with 
the claims folder, and appear to be lost.  They were 
apparently lost after the National Personnel Records Center 
(NPRC) first supplied the service medical records to the RO 
in 1983.  His service personnel records show that he served 
in Vietnam from October 1966 to October 1967, and his 
principal duty from March to October 1967 was "Door Gunner" 
with the 178th Assault Support Helicopter Company.  

Postservice medical evidence includes VA outpatient records 
dated from 1997 to August 2002, and reports of treatment from 
private physicians/health care providers dated March 1994 to 
March 2001, which show treatment the veteran received for 
numerous medical problems.  The records are devoid of 
complaints, clinical findings, and/or diagnosis of any eye 
disorder.  

On VA examination in July 2002, the veteran's only complaint 
of an eye injury in service was his report that he had a 
foreign body in his right eye during service in 1967.  He did 
not refer to a problem with a "sunspot" in the right eye, 
nor did he describe any treatment he had in service for a 
right eye problem.  Examination revealed that unaided 
distance acuity was 20/20 in each eye.  The peripheral fields 
were full to confrontation testing, bilaterally.  Extraocular 
muscle movements were full.  The pupils were round and 
reactive to light in both eyes, with no afferent defect.  
Slit-lamp examination revealed pinguecula in both eyes, clear 
corneas in both eyes, and a quiet anterior chamber in both 
eyes.  There was no neovascularization of the iris in either 
eye.  There was trace nuclear sclerosis of the lens in both 
eyes.  The macula and vessels were normal in both eyes.  The 
diagnosis was pinguecula, both eyes.  Other than the 
veteran's self-report of having a foreign body in his right 
eye during service in 1967, the examination report is 
negative for any other reference to the veteran's service.  

At the December 2004 hearing, the veteran reiterated that he 
developed a "sun spot" in his right eye while serving as a 
helicopter door gunner in Vietnam.  He reported that symptoms 
during service included blurred vision, and excessive 
blinking because he felt like he had "sand in my eye most of 
the time."  The veteran recalled that a physician who 
treated him during service told him that the right eye 
condition was caused by overexposure to sunlight.  He did not 
have any postservice treatment for an eye disorder.  He 
recalled the July 2002 VA eye examination, and that he was 
told during the examination "that my vision is pretty 
good."  Nevertheless, he remained "concerned about the 
spot, what's going to happen to me in the future."  

Legal Criteria and Analysis

As a preliminary matter, the Board again notes that VA has 
been unable to obtain the veteran's complete service medical 
records, as they were apparently lost after the NPRC first 
supplied the service records to the RO in 1983.  In such 
cases, VA has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The record 
reflects that the RO pursued service medical records 
pertaining to the veteran through appropriate alternative 
sources.  The RO was informed that any such available records 
were already forwarded to the RO in 1983, and additional 
service records are not available.  The Board is satisfied 
that the RO has exhausted means to locate copies of the 
veteran's service medical records.  It is noteworthy that, 
regardless, the absence of service medical records is not 
critical, for although the veteran has indicated that he had 
problems with his right eye in service (and such is not in 
dispute), the postservice medical records are devoid of 
competent (medical) evidence of a current right eye disorder.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Here, the primary impediment to 
a favorable decision on this issue is the absence of a 
current diagnosis of a trauma-related right eye disorder.  
The only postservice medical evidence of record consists of 
VA outpatient reports from June 1997 to August 2002, private 
medical reports from March 1994 to March 2001, and a July 
2002 VA examination report, none of which identify a trauma-
related right eye disorder.  On VA eye examination in July 
2002, the pertinent diagnosis was pinguecula, both eyes.  
Pinguecula, is, by definition, "a yellowish spot of 
proliferation on the bulbar conjunctiva near the 
sclerocorneal junction, usually on the nasal side; seen in 
elderly people."  See Dorland's Illustrated Medical 
Dictionary 1296 (27th ed. 1988).  Consequently, by definition 
this is not a trauma-related disability.  The medical 
evidence of record is devoid of clinical findings that the 
veteran has a trauma-related eye disorder for which service 
connection may be granted.  In fact, he does not allege that 
a trauma-related right eye disorder has been treated or 
diagnosed postservice, and acknowledged at the December 2004 
hearing that he was told during the July 2002 VA examination 
that "my eyes are pretty good."  The record is entirely 
negative for any competent (medical) evidence that the 
veteran currently has a trauma-related right eye disorder 
which he seeks to have service-connected.  Without a current 
diagnosis of a trauma-related right eye disorder for which 
service connection may be granted, service connection for 
residuals of a right eye injury is not warranted.  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against this claim.
ORDER

Service connection for residuals of a right eye injury is 
denied.


REMAND

Regarding the claim of service connection for ulcerative 
colitis, the record reflects postservice and current 
diagnoses of such disorder.  However, in testimony at the 
December 2004 hearing, the veteran indicated that the he 
received initial postservice treatment for symptoms related 
to ulcerative colitis at the VA Medical Center (VAMC) in East 
Orange, New Jersey, possibly as early as in 1974.  While 
medical records from the VAMC in East Orange, New Jersey, are 
of record, those records begin in June 1997.  In sum, VA 
medical records prior to 1997, if any, have not been sought 
and/or associated with the claims file, and it is unclear 
from the record whether the RO has attempted to obtain such 
evidence.  As they are constructively of record, they must be 
secured.  

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
ulcerative colitis (or other 
gastrointestinal disorder) from his 
separation from service in October 1967 
to the present, then obtain complete 
records (not already of record) of such 
treatment from all sources identified.  
Specifically, the RO should obtain, if 
possible, any reports of treatment for 
gastrointestinal disorders at the East 
Orange VAMC prior to 1997, where the 
veteran alleges he was treated for 
gastrointestinal symptoms as early as the 
mid-1970s.  The veteran must assist in 
this matter by responding to the request 
for information and providing any 
necessary releases.  The RO should then 
arrange for any further development 
suggested by the response to the request 
above (e.g., a nexus examination if 
reports of treatment soon after service 
are located).

2.  The RO should then readjudicate the 
claim of service connection for 
ulcerative colitis.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


